Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 18, 2014

                                       No. 04-14-00544-CV

                                          Liborio SOLIS,
                                             Appellant

                                                 v.

                                          Maria SOLIS,
                                            Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-06368
                             Honorable Larry Noll, Judge Presiding


                                          ORDER
        Appellant seeks to appeal from a default order granting motion to rule for costs.
Generally, this court has jurisdiction only over appeals from final judgments, that is, judgments
that dispose of all pending parties and claims in the record. Lehmann v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001). Orders that do not dispose of all pending parties and claims are
interlocutory and, subject to a few mostly statutory exceptions, unappealable until a final
judgment is signed. Id.; Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001).

        It appears from the record before us that no final judgment has been signed in this case
and that the trial court’s order granting the motion to rule for costs is an interlocutory order. See
generally TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(a) (West 2008) (listing a number of
interlocutory orders that may be appealed); Minnfee v. Lexington, No. 04-09-00770-CV, 2010
WL 381367, at *1 (Tex. App.—San Antonio Feb. 3, 2010, pet. dism’d) (mem. op.) (dismissing
appeal of order on motion to rule for costs).

        Accordingly, we ORDER appellant to show cause in writing within 30 days of the date of
this order why this appeal should not be dismissed for lack of jurisdiction. All appellate
deadlines are suspended pending our determination of whether we have jurisdiction over this
appeal.
                                              _________________________________
                                              Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of August, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court